DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,267,645 B2; claims 1-2 of U.S. Patent No. 10,155,617 B2; and claims 1-26 of U.S. Patent No. 10,124,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a package for cigarettes and the blank for making comprising an inner box, outer box, and a pull tab for operating a hinged lid; said blank made of a laminate of multiple paperboard layers, a foil layer, and an adhesive layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira (US 2015/0021219 A1) in view of Cham et al. (US 2013/0101855 A1).
Regarding claims 1, 10, 12-16, and 20, Seyfferth De Oliveira teaches a reinforced resealable container for tobacco products made from a foldable box blank (see Fig. 3a) comprising an outer box (102) defining an inner volume, the outer box including a hinged lid configured to provide access to the inner volume (see Fig. 1); an inner box including panels separated by fold lines, the inner box defining (106) an inner volume and having an opening (114) configured to provide access to the inner volume (112); a pull tab (108) covering the opening, the pull tab including a first tab layer including paper, the first tab layer fully covering and extending past edges of the opening in the inner box, a second tab layer including a first adhesive releasably adhering an edge portion of the pull tab to the inner box, and a third tab layer including a second adhesive permanently adhering the pull tab to the inner box and the outer box (see Par. 0076).  Seyfferth De Oliveira fails to teach a composite layering for said blank comprising an inner foil layer.
Cham teaches a barrier paper packaging and process for its production comprising a first layer comprising paperboard (314), a second layer comprising a paper layer and a foil layer (318-324; see Par. 0053), and a first adhesive layer (316) adhering the first layer to the second layer, wherein the foil layer is between the paperboard and the paper layer and the second layer further comprises a second adhesive layer (320; see Par. 0053 Examiner considers a “bonding layer” to be an adhesive layer) adhering the foil layer to the paper layer (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Seyfferth De Oliveira’s blank to be made from the composite taught by Cham in order to produce desirable barrier properties (Cham; Par. 0006-0007).
Regarding claims 2-5 and 7, Seyfferth De Oliveira, as modified above, teaches a composite layering further comprising a third layer (Cham; 312) on a side of the first layer opposite the second layer (Cham; see Fig. 3); and a fourth layer on the first inner layer.
	Regarding claims 6, 11, and 18-19, Seyfferth De Oliveira, as modified above, teaches a reinforced resealable inner package for a cigarette container comprising an outer layer, or wrap, of polypropylene film (Seyfferth De Oliveira; see Par. 0068).  
Regarding claim 9, Seyfferth De Oliveira, as modified above, teaches a composite layering wherein the first adhesive layer comprises a polyvinyl alcohol based adhesive (Cham; see Par. 0008).
9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira in view of Cham, as applied to Claim 1 above, and further in view of Parker (US 4349402 A).
	Regarding claim 17, Seyfferth De Oliveira, as modified above, discloses the claimed invention except for a metallized polyester layer.  Parker teaches a method for producing a bright metalized foil or board comprising adhesives adhering a foil layer to a paper layer within a metalized paperboard composite comprising a metallized polyester material (see Fig. 2; and Col 2 lines 30-45).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Seyfferth De Oliveira’s packaging laminate to include a metallized polyester layer in order to improve the aesthetics of the packaging (Parker; Col 1 lines 45-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734